FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 LEONARD LUNA, on behalf of                         No. 18-55804
 themselves and all others similarly
 situated; IAN HALL,                                  D.C. No.
                 Plaintiffs-Appellants,            8:17-cv-00990-
                                                     DOC-KES
                      v.

 HANSEN AND ADKINS AUTO                               OPINION
 TRANSPORT, INC., a California
 Corporation; DOES, 1–10, inclusive,
               Defendants-Appellees.

         Appeal from the United States District Court
            for the Central District of California
          David O. Carter, District Judge, Presiding

                 Submitted November 4, 2019 *
                     Pasadena, California

                       Filed April 24, 2020




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2        LUNA V. HANSEN & ADKINS AUTO TRANSPORT

         Before: Jerome Farris, M. Margaret McKeown,
         and Barrington D. Parker, Jr., ** Circuit Judges.

                  Opinion by Judge McKeown


                          SUMMARY ***


                   Fair Credit Reporting Act

    Affirming the district court’s summary judgment in
favor of defendant, the panel held that an employer does not
violate the Fair Credit Reporting Act by providing a FCRA
disclosure simultaneously with other employment materials,
and by failing to place a FCRA authorization on a standalone
document.

    The panel held that 15 U.S.C. § 1681b(b)(2)(A)(i),
forbidding procurement of a consumer report for
employment purposes unless “a clear and conspicuous
disclosure has been made in writing to the consumer . . . in a
document that consists solely of the disclosure,” does not
prohibit the presentation of the disclosure together with other
application materials.      The panel held that the co-
presentation of the disclosure and an authorization did not
render the disclosure neither clear nor conspicuous. Further,
the FCRA requires only that a consumer authorization be “in

    **
      The Honorable Barrington D. Parker, Jr., United States Circuit
Judge for the U.S. Court of Appeals for the Second Circuit, sitting by
designation.
    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
      LUNA V. HANSEN & ADKINS AUTO TRANSPORT                3

writing,” not that it be put in a clear and conspicuous,
standalone document.


                        COUNSEL

Aashish Y. Desai and Adrianne DeCastro, Desai Law Firm,
Costa Mesa, California, for Plaintiffs-Appellants.

Victor J. Consentino, Larson & Gaston LLP, Pasadena,
California, for Defendant-Appellee.


                         OPINION

McKEOWN, Circuit Judge:

    Leonard Luna joins a long line of litigants challenging
aspects of the federal consumer credit report regime. His
theory, however, is more novel than most: Luna contends an
employer violates the Fair Credit Reporting Act (“FCRA”)
by providing a FCRA disclosure simultaneously with other
employment materials, and by failing to place a FCRA
authorization on a standalone document. His argument is
thwarted by the statute itself. We affirm the district court’s
summary adjudication of Luna’s claim.

    Luna is a former employee of Hansen & Adkins, a
vehicle transportation business employing over 1,100 big rig
truckers, mechanics, dispatchers, and other support staff.
His FCRA claim stems from Hansen & Adkins’s hiring
process, which involved a Commercial Driver Employment
Application (“the Application”). This multi-form, multi-
page application included notices and authorizations
4       LUNA V. HANSEN & ADKINS AUTO TRANSPORT

permitting Hansen & Adkins to retrieve safety history and
driving records, and conduct drug and background checks. 1

    Job applicants signed two documents related to
consumer reports. One, “the disclosure,” appeared on a
separate sheet of paper, and informed applicants “that
reports verifying your previous employment, previous drug
and alcohol test results, and your driving record may be
obtained on you for employment purposes.” The other, “the
authorization,” indicated that an applicant’s signature
authorized Hansen & Adkins “or their subsidiaries or agents
to investigate my previous record of employment.” The
authorization appeared at the end of the Application, and
included other notices, waivers, and agreements unrelated to
acquiring the consumer report.

    Luna filed a putative class action alleging Hansen &
Adkins’s hiring process violated FCRA’s disclosure and
authorization requirements. We review de novo the district
court’s grant of summary judgment, viewing the evidence in
the light most favorable to Luna, the non-moving party.
United States v. Phattey, 943 F.3d 1277, 1280 (9th Cir.
2019).

    FCRA forbids procurement of a consumer report for
employment purposes unless “a clear and conspicuous
disclosure has been made in writing to the consumer . . . in a
document that consists solely of the disclosure.” 15 U.S.C.

    1
       Background checks such as these are classified as consumer
reports under FCRA, as they are provided by credit reporting agencies
and concern an applicant’s “character, general reputation, personal
characteristics, or mode of living which is used or expected to be used or
collected in whole or in part for the purpose of serving as a factor in
establishing the consumer's eligibility for…employment purposes.”
15 U.S.C.A. § 1681a(d)(1)(B).
      LUNA V. HANSEN & ADKINS AUTO TRANSPORT                 5

§ 1681b(b)(2)(A)(i).     Luna claims Hansen & Adkins
violated this provision by presenting the disclosure together
with other application materials. This argument stretches the
statute’s requirements beyond the limits of law and common
sense. It is true that FCRA requires “that a disclosure form
contain nothing more than the disclosure itself,” Walker v.
Fred Meyer, Inc., No. 18-35592, 2020 WL 1316691, at *5
(9th Cir. Mar. 20, 2020), but no authority suggests that a
disclosure must be distinct in time, as well.

    Luna nevertheless attempts to bootstrap FCRA’s
physical requirement into a temporal one, relying on Syed v.
M-I, LLC, 853 F.3d 492 (9th Cir. 2017). In Syed, we held
that the inclusion of a liability waiver in a disclosure
document violated FCRA, because the statute
“unambiguously requires a document that ‘consists solely of
the disclosure.’”        Id. at 500 (citing 15 U.S.C.
§ 1681b(b)(2)(A)(i)). Observing that the “ordinary meaning
of ‘solely’ is ‘[a]lone; singly’ or ‘[e]ntirely; exclusively,’”
we concluded that FCRA precludes the inclusion of any
terms besides a disclosure and an exempted authorization.
Id. (citing American Heritage Dictionary of the English
Language 1666 (5th ed. 2011)); see also Walker, 2020 WL
1316691 at *5 (“Simply put, the disclosure form should not
contain any extraneous information.” (internal punctuation
and citation omitted)). But nothing in Syed can be read to
prohibit an employer from providing a standalone FCRA
disclosure contemporaneously with other employment
documents.

    Indeed, we decisively rejected this argument last year,
noting that no “judicial authority, legislative history or
dictionary definition” supports the proposition “that the
word ‘document,’ as used in FCRA, encompasses the
universe of employment application materials furnished by
6     LUNA V. HANSEN & ADKINS AUTO TRANSPORT

an employer to a prospective employee.” Gilberg v. Cal.
Check Cashing Stores, LLC, 913 F.3d 1169, 1174 (9th Cir.
2019). Were we to accept Luna’s argument that a FCRA
disclosure cannot be presented together with other
employment documents, “it is difficult to see how an
employer could ever provide an applicant written application
materials without violating FCRA’s standalone document
requirement.” Id. Hansen & Adkins’s disclosure may have
been provided alongside other application materials, but it
appeared in a standalone document—precisely what FCRA
requires.

    The disclosure is similarly “clear and conspicuous,”
which we have interpreted in the context of FCRA to mean
a “reasonably understandable form” that is “readily
noticeable to the consumer.” 15 U.S.C. § 1681b(b)(2)(A)(i);
Gilberg, 913 F.3d at 1176 (citations omitted). The
disclosure, entitled “FAIR CREDIT REPORTING ACT
DISCLOSURE STATEMENT,” explains in plain
language that, as required by law, the applicant is “informed
that reports verifying your previous employment,
previous drug and alcohol test results, and your driving
record may be obtained on you for employment
purposes.” Aside from this notice, the disclosure contains
nothing but the employer logos and signature lines. It is
reproduced below.
      LUNA V. HANSEN & ADKINS AUTO TRANSPORT              7




Luna contends the co-presentation of the disclosure and
authorization renders the disclosure neither clear nor
conspicuous. But it is both, and applicants, such as big-rig
truckers, can be expected to notice a standalone document
featuring a bolded, underlined, capital-lettered heading.

     Luna argues Hansen & Adkins also violated FCRA by
failing to put the authorization in a clear and conspicuous,
standalone document. This attempted wholesale importation
of FCRA’s disclosure requirements runs aground on the
statutory language, which provides only that a prospective
employer must obtain the authorization “in writing.”
15 U.S.C. § 1681b(b)(2)(A)(ii). Crucially, the authorization
subsection of FCRA lacks the disclosure subsection’s
8     LUNA V. HANSEN & ADKINS AUTO TRANSPORT

standalone document requirement. Compare 15 U.S.C.
§ 1681b(b)(2)(A)(ii) with 15 U.S.C. § 1681b(b)(2)(A)(i).
“[T]he authorization form is not relevant to the disclosure
form standard set forth in the statute where, as here, the
authorization is not included in the Disclosure.” Walker,
2020 WL 1316691 at *4 n.3. As FCRA dictates only that a
consumer authorization be “in writing,” without specifying
its format, Hansen & Adkins’s authorization conformed to
the requirements of the statute.

    AFFIRMED.